Citation Nr: 0023349	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-24 344	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1993 RO decision which, based on a finding 
that new and material evidence had not been submitted, denied 
an application to reopen a previously denied claim for 
service connection for a psychiatric disorder.  In a December 
1997 decision, the Board denied the application to reopen the 
claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 1998, the 
VA Secretary filed a motion with the Court requesting that 
the December 1997 Board decision be vacated and the case 
remanded; such motion was granted by a February 1999 Court 
order.  The Court noted that further VA review of the 
application to reopen the claim was required in light of the 
recent case of Hodge v. West, 144 F.3d 1356 (Fed.Cir. 1998) 
which held that the proper definition of "new and material 
evidence" to be applied is the definition found in 38 C.F.R. 
§ 3.156, rather than the definition found in earlier case 
law.  

In July 1999, the Board remanded the case to the RO; the RO 
continued to deny the benefit; and the case was returned to 
the Board in June 2000.


FINDINGS OF FACT

1.  In September 1989, the RO denied service connection for a 
psychiatric disorder, and the veteran did not appeal that 
decision; in August 1993, he applied to reopen his claim.

2.  The evidence received since the September 1989 RO 
decision is cumulative or redundant of evidence previously 
considered, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final September 1989 RO decision, and thus his claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1955 to August 1957. His service medical records show that in 
June 1956 he was referred for evaluation of dizzy spells of 3 
days duration; examination findings were normal, the 
impression was functional reaction, reassurance was given, 
and he was returned to duty.  The remainder of the service 
medical records are negative for nervous problems, and the 
psychiatric system was found to be normal at the August 1957 
service separation examination.  The veteran's DD Form 214 
and other service personnel records indicate he was released 
from active duty based on expiration of his term of service 
or convenience of the government, and was thereafter in the 
inactive reserve until August 1961.

Private medical records show psychiatric treatment by various 
doctors from 1980 to 1989.  Diagnoses included a bipolar 
affective disorder, manic depression, depression, and a 
personality disorder.  One examination performed in 
connection with an application for Social Security 
Administration (SSA) disability benefits indicates that when 
the veteran initially was treated in 1980 he gave a history 
of depression for at least 2 years; the causes of his 
symptoms reportedly included marital problems, and failed 
plastic surgery of the face which prompted him to quit his 
job as a singer.  A document shows the veteran was found 
ineligible for SSA disability benefits during this period.

In May 1989, the veteran filed a claim for service connection 
for a psychiatric disorder (manic depression).  In his 
application, he reported no treatment in service, and he 
reported post-service treatment beginning in 1980.  In 
written statements, he asserted that the Navy gave an 
incorrect reason for his release from active duty, and he 
should have been given a medical discharge.  He claimed he 
had nervous problems since service.

After considering the above-summarized evidence, the RO 
denied service connection for a psychiatric disorder in a 
September 1989 decision.  The veteran was informed and did 
not appeal.

No additional evidence was submitted until August 1993, when 
the veteran applied to reopen his claim for service 
connection for a psychiatric disorder.  Copies of a number of 
previously considered records have been submitted since then.  
The veteran has also submitted his own written statements, 
again asserting that his psychiatric disorder is attributable 
to service, and that he should have been given a medical 
discharge from service.  Other records received in support of 
his application to reopen his claim are summarized below.

Private medical records dated from 1993 to 1996 show the 
veteran has had ongoing psychiatric treatment.  Diagnoses 
include a bipolar disorder, depression, and a personality 
disorder.

A January 1996 decision by an Administrative Law Judge 
awarded the veteran SSA disability benefits based on an 
affective disorder, and the veteran was found to be disabled 
since 1983.  The decision reviews the procedural history of 
the veteran's SSA case, and it was noted that in a prior 
claim he alleged disability from a mental condition with a 
date of onset in 1979.

Letters and forms from the veteran and the Navy, dated from 
1990 to 1997, show he disputed the reason for his release 
from active duty and was applying to the Navy to have his 
records corrected to show a medical discharge.

The veteran submitted prescription forms dated in 1997 and 
1999.  Some of the forms show he was prescribed medication to 
treat psychiatric symptoms.

In a letter dated in June 1999, the veteran stated he 
experienced nervousness and mood swings while in the service.  
He stated he was discharged from service due to a nervous 
disorder.  He stated he did not seek psychiatric treatment 
until years after his discharge from service.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including a 
psychosis, will be rebuttable presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may not be granted for personality 
disorders as they are not disabilities for the purpose of VA 
compensation benefits.  38 C.F.R. § 3.303(c).

Service connection for a psychiatric disorder was denied by 
the RO in September 1989.  The September 1989 RO decision is 
final, with the exception that the claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the 1989 RO 
decision, which would permit the reopening of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998).

Evidence considered at the time of the 1989 RO decision 
included medical records which showed no chronic psychiatric 
disorder during the veteran's 1955-1957 active duty; no 
psychosis within the year after service as required for a 
presumption of service incurrence; and first post-service 
psychiatric treatment in 1980, many years after service, with 
no medical evidence linking the condition to service.  The 
evidence then available also included service personnel 
records, as well as statements from the veteran in which he 
alleged that his mental disorder began in service and that he 
should have been given a medical discharge.

Evidence received since the 1989 RO decision includes 
duplicate copies of previously considered records, and such 
redundant evidence is not new.  Other evidence submitted 
includes medical records dated from 1993 to 1996, a 1996 SSA 
decision, and presciption forms from 1997 and 1999, noting 
the continued existence of a psychiatric disorder.  This 
evidence is not new, inasmuch as it is cumulative of evidence 
previously considered (showing a psychiatric disorder many 
years after service).  38 C.F.R. § 3.156; Anglin v. West, 202 
F.3d 1343 (Fed.Cir. 2000); Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  This evidence also is not material, as 
it does not link the disability with service which ended 
decades earlier, and by itself or in connection with evidence 
previously assembled it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Since the 1989 RO decision, the veteran has also submitted 
additional written statements of his own in which he 
reiterates his previously made assertions that his 
psychiatric condition began in service and that he should 
have been given a medical discharge, and he has submitted 
records showing he has applied for a correction of his 
service records.  The veteran's repetitious statements are 
not new evidence.  38 C.F.R. § 3.156; Anglin, supra; Vargas-
Gonzalez, supra; Reid v. Derwinski, 2 Vet. App. 312 (1992).  
His assertions, that his mental disorder was caused by 
service, are also not material evidence since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Moray v. Brown, 5 Vet. App. 211 
(1993).  The documents showing he has applied for a change in 
his service discharge also are not material evidence, as such 
do not link his current condition with service, and such 
documents by themselves or in connection with evidence 
previously assembled are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  Thus, the 
September 1989 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

